Citation Nr: 1039875	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  10-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at an August 2010 Board hearing at the RO 
before the undersigned acting Veteran's Law Judge.  A transcript 
of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a back disorder that is causally or 
etiologically related to his active service. 

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in September 2008, prior to the 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claim.   He was also provided 
information regarding assigned ratings and effective dates.  
Hence, the VCAA notice requirements have been satisfied.  See 38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The record reports that the Veteran's service treatment records 
and service personnel records are not available, despite attempts 
by the RO to obtain this evidence.  According to correspondence 
associated with the Veteran's claims file, repeated attempts to 
locate the relevant service medical and personnel records have 
proven futile, and no additional records were found or are to be 
had.  However, the Board notes that the file does contain the 
Veteran's June 1945 service entrance and the December 1946 
separation examinations.  Both examinations are silent as to any 
complaints or treatment for any back disorders.  The records also 
contain August 1946 treatment records for external otitis (ear 
not identified).  When, as here, at least a portion of the 
service records may not be located, through no fault of the 
Veteran, VA has a "heightened" obligation to more fully discuss 
the reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Nevertheless, the claims file contains VA and private post-
service treatment records.  Additionally, the claims file 
contains the Veteran's own statements in support of his claim.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record. The Board has also reviewed the medical records for 
references to additional treatment reports not of record for the 
time period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's claim.

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006), the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of record 
noted that the current disability could have been caused by the 
in-service injury, and the Board did not find that the veteran's 
lay testimony regarding continuity of symptomatology was not 
credible.  However, the Board points out that this case is 
distinguishable from McLendon with regard to the Veteran's claim 
of entitlement to service connection for a back disorder, such 
that a VA medical opinion is not required.  In this instance, 
there is no credible evidence of record that establishes that the 
Veteran's claimed disability is due to an incident in service and 
the appellant has not identified or submitted any objective 
medical evidence in support of this claim.  In fact in his 
initial post service claim in March 1947, just 3 months after 
service, the Veteran only claimed a left ear infection during 
service, and those treatment records are as noted in the STRs.

Subsequently, the Veteran in August 2008 filed the current claim, 
in part, for a back disorder as the result of a training accident 
occurring in July 1945 for which he did not report the injury, 
receive or request medical treatment.

As such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claim of entitlement to 
service connection for a back disorder.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  See also 38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  The 
Board notes that the appellant has stated that he was treated for 
his back in 1964.  In a letter of October 2008, the appellant 
stated that the doctors who treated him were all in their 50s and 
60s and they must all be long dead, so he could not reach them.  
Therefore, the Board finds that attempts to obtain the 1964 
records would be futile.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Criteria

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Disorders diagnosed after discharge may be 
service connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran 
is competent to provide evidence of the presence of a disability; 
however, the probative value and credibility of his statements 
must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board still 
must determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and the 
absence of contemporaneous medical evidence). 

II. Analysis

At his August 2010 Travel Board hearing appellant testified that 
during basic training in July 1945 he injured his back while 
crossing a 50 or 60 foot deep ravine by cable.  It snapped and he 
fell down the ravine bouncing all over the place.  He was taken 
back to the barracks and put on bed rest.  He was 18 yrs old and 
knew nothing of internal injury, brain damage or what might 
happen if you fall into a ravine.  He did not go to sick bay but 
returned to duty the next day.  Although he reported continuing 
pain, he also noted that he did not even inform his parents of 
the accident.  Subsequently in 1964, 19 years later, while at 
home he suddenly fell to the floor and could not walk.  He was 
paralyzed and spent 6 weeks in the hospital.  His doctors were 
able to conclude that if he had been sent to the hospital in 1945 
and x-rayed, they might have found teeny weenie cracks in his 
disks which over a 19 year period could widen and widen until 
finally they broke leaving the Veteran incapacitated.  He further 
testified that they put in plastic disks in his back which lasted 
20 years before being replaced with 4 inch screws.

An April 2005 office consultation report from Sanjay Misra, M.D., 
notes that the appellant was 78 years old and suffered a fall 
approximately 4 weeks earlier.  He suffered significant right 
lower limb pain.  He noted a history of lumbar surgeries in 1964 
and 1990.  Examination revealed a mid lower midline lumbar 
incision with restriction of lumbar spine motion limited by pain.  
MRI revealed degenerative disease most marked at L4-5 and L5-S1 
with loss of disc height, disk desiccation, and the presence of 
facet arthropathy of L4-5 significant stenosis.  In addition at 
L5-S1 was degenerative disease with facet arthropathy and neural 
foramina narrowing with an eccentricity located disk fragment 
causing nerve root impingement, right.

The Veteran submitted numerous letters which outlined his back 
history.  He testified that in his 1964 hospitalization doctors 
agreed that his back disorder was caused by his alleged back 
injury in service.  In an October 2008 letter he noted that the 
doctors who opined in 1964 that his back disorder was caused by 
the in service accident must all be dead by now and those records 
were no longer available.

In January 2010 the RO received a lay statement from J. G. who 
noted that he had known the Veteran since 1967 when he had just 
finished lengthy treatment for his service connected accident.

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records are 
unavailable through no fault of the appellant, the VA's duty to 
assist, duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
However, the threshold for allowance of a claim is not lowered 
and the need for probative competent nexus evidence causally 
relating the current disability at issue to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened. Russo v. Brown, 9 Vet. App. 46 
(1996).

After a review of the evidence of record, the Board finds that 
there is no credible competent evidence indicating the Veteran's 
claimed back disorder was incurred during or as a result of his 
military service.  Significantly, he did not mention a back 
injury in his initial post service claim in March 1947, only 3 
months after service.  This is probatively significant and given 
a lot of weight and credibility because this was at a time 
contemporaneous to his period of service.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  The Veteran's silence 
when otherwise affirmatively speaking constitutes negative 
evidence.  We find it not credible that the Veteran would claim a 
disability of the left ear but not mention his back.  .

Moreover, the appellant at the hearing stated he had fallen into 
a 50-60 foot ravine and had bounced all the way down.  However, 
he stated he did not seek medical treatment.  The Board must 
question the credibility of the reported injury where the Veteran 
reports a serious fall, a 50-60 foot fall is a substantial fall, 
but denied any follow-up treatment.  Additionally, at the 
hearing, the Veteran testified that he had experienced shooting 
pains for a year after the injury and had not sought medical 
treatment.  However, the Board notes that the Veteran was in 
service for just over a year and at the time of separation he did 
not report back pain or a back injury, and his musculoskeletal 
system was noted to be normal.  The Board must therefore question 
the credibility of his report of continued pains.  Considering 
the evidence delineated above, the Board finds the allegations of 
a back injury in service and continued shooting pains in the back 
not to be credible.  

Furthermore, the Board notes that the first indication of back 
problems of record is from 1964.  Indeed, VA outpatient treatment 
records of October 2008 note the appellant had a back surgery in 
1964.  The Board notes that this is 18 years after separation 
from service.  In a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Accordingly, the Board finds that the lengthy period of time 
between the alleged injury to the back in service and the first 
indication of treatment for the back to weigh against the 
appellant's claims of continuity of symptomatology since service.  

Additionally, there is no competent clinical evidence that 
relates the Veteran's claimed back disorder to his military 
service.  In this regard, none of the Veteran's post-service 
treatment records show that his claimed back disorder is related 
to his military service.  

The Board acknowledges the lay statements and testimony at the 
hearing regarding the appellant's ability to remember events and 
vouching for his credibility.  However, for the reasons stated 
above, the Board finds the Veteran's allegations of an inservice 
injury to the back to be not credible.  

As such, the only evidence suggesting the Veteran has a back 
disorder which is related to his military service comes from him 
personally, and is alluded to in Mr. J. G.'s January 2010 
statement.  As laypersons, the Veteran and Mr. J. G. simply do 
not have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a complex disability such 
as the one in this case.  Jandreau v. Nicholson, 492 F. 3d. 1372 
(Fed. Cir. 2007).  

In sum, the Board finds that the Veteran's statements are not 
credible in establishing onset, chronicity and continuity of 
symptomatology.  Accordingly, the Board finds the normal 
separation examination, the failure to claim or mention the back 
to a VA or other healthcare professional in proximity to service 
while claiming other disability, and the 18 year gap between 
separation from active service and the first treatment for the 
back to be more probative than the Veteran's statements alleging 
continuity.  His assertions of onset and continuity are not 
credible

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.


____________________________________________
E. I. VELEZ 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


